Citation Nr: 1636541	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-46 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO certified the issues from an October 2008 rating decision, the Board finds that the Veteran had submitted a timely notice of disagreement with the earlier October 2006 rating decision's denial of increased disability ratings for service-connected degenerative disc disease of the lumbar spine, right lower extremity radiculopathy and for a total disability rating for compensation based on individual unemployability (TDIU).  These issues were still pending at the time the Veteran filed his April 2008 claims for increased disability ratings and TDIU.  After issuance of the statement of the case, the Veteran perfected the appeal in November 2009.  As such, the appeal stems from the June 2006 claim for increased disability ratings for degenerative disc disease of the lumbar spine and right lower extremity radiculopathy and TDIU.  


REMAND

The Veteran last had a VA examination to fully evaluate his service-connected lumbar spine disability and associated radiculopathy of the right lower extremity in September 2013.  In March 2014, the Veteran's representative noted the Veteran continued to believe his disabilities were worse than the current disability ratings reflected.  

VA examination reports must evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  38 C.F.R. § 4.59 also requires testing range of motion of the opposite undamaged joint, if possible.  Id.  The prior May 2008, May 2009, and September 2009 VA examination reports do not adequately comply with 38 C.F.R. § 4.59.  

Based on the continued assertions by the Veteran in the record that he has increased symptomatology of his service-connected lumbar spine disability and associated radiculopathy of the right lower extremity since his last VA examination, and the noncompliance with 38 C.F.R. § 4.59 in prior VA examinations, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes); 38 C.F.R. § 4.59.

Evidence of record further reflects that the Veteran receives ongoing VA medical treatment for his service-connected lumbar spine disability and right lower extremity radiculopathy at Hampton VA Medical Center (VAMC).  As evidence of record only includes treatment records dated up to September 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The issue of TDIU is inextricably intertwined with the Veteran's claims for increased disability ratings for degenerative disc disease of the lumbar spine and right lower extremity radiculopathy.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issue may not be resolved until the increased rating issues are fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims of entitlement to disability ratings in excess of 40 percent for degenerative disc disease of the lumbar spine, in excess in 10 percent for radiculopathy of the right lower extremity, and for TDIU.  

Regardless of his response, the RO must obtain all outstanding records relevant to the claims being remanded, to include VA treatment records from Hampton VAMC from September 2013 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an orthopedic and neurological VA examination to determine the severity of his service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity.  The Veteran's electronic claims file must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported.  The examiner must conduct full range of motion studies on the service-connected lumbar spine disability.  

The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint, if any.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected degenerative disc disease of the lumbar spine.  

A thorough neurological examination of the Veteran's low back must be conducted.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disorder.  The examiner must also specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




